                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

 PRCI LOAN CFL LLC
 Plaintiff                                CIVIL 16-2859CCC
 vs
 THE GALLERY OFFICE CENTRE,
 INC.; RAFAEL TORRES PACHECO
 a/k/a RAFAEL ANGEL TORRES
 PACHECO; ANNELISE ORTIZ
 SERRANO
 Defendants



                                   ORDER

      Before the Court is plaintiff PRIC Loan CFL, LLC’s Motion for Summary
Judgment (d.e. 17) filed December 4, 2018, and co-defendants The Gallery
Office Centre, Rafael Torres Pacheco and Annelise Ortiz Serrano’s Opposition
(d.e. 26) filed June 19, 2019. This is an action for foreclosure and collection
of monies.


I.    UNDISPUTED FACTS
      On July 29, 2003, for value received, defendants subscribed, signed and
delivered a Mortgage note payable to Doral Financial Corporation
d/b/a HF Mortgage Corporation, or to its order, for the principal amount of Nine
Hundred Thousand Dollars ($900,000.00) with interest at the rate of 7.95% per
annum, secured by a first mortgage constituted by deed number 3282,
executed in San Juan, Puerto Rico on the same date, before Notary Public
Yivette Carrión de Jesús. (d.e. 17-4; d.e. 17-6).
CIVIL 16-2859CCC                       2

      The mortgage described above was executed upon the following
property, which is described in the Spanish language as follows:
      ---URBANA: Parcela de terreno en el Barrio Rio de Guaynabo,
      Puerto Rico, sector La Muda, identificado como Lote, A en el plano
      de inscripción con un área superficial de dos mil sesenta y siete
      punto cuatrocientos cincuenta y tres (2,067.453) metros cuadrados
      equivalentes a cero punto quinientos veintiséis (0.526) cuerdas. En
      lindes por el NORTE, con terrenos propiedad de J.C. Penney; por
      el SUR, con camino dedicado a uso público, según consta del
      plano de lotificación preparado por el Ingeniero Miguel E. Santiago
      Pietri, Lic. #6633; por el ESTE, con terrenos de la finca la cual se
      segrega propiedad de Storage Partner # 1 S.E. y por el OESTE,
      con terrenos de uso público dedicado a la Carretera Estatal # 1.
      ---Finca número: 41,408 Inscrita al folio 130 del tomo 1182 de
      Guaynabo, Registro de la Propiedad de Puerto Rico, Sección de
      Guaynabo.
(d.e. 17-6).
      Co-defendant The Gallery Office Centre Inc. is the owner of the
mortgaged property according to the Registry of Property. (d.e. 17-7).


II.   STANDARD OF REVIEW
      The standard applicable to summary judgment motions was summarized
by the Court of Appeals in Johnson v. University of Puerto Rico,
714 F.3d 48, 52 (1st Cir. 2013):
      Summary judgment is appropriate when there is no genuine
      dispute as to any material fact and the moving party is entitled to
      judgment as a matter of law. Fed. R. Civ. P. 56(a); Cox v. Hainey,
      391 F.3d 25, 29 (1st Cir. 2004). We look to the pleadings,
      depositions, answers to interrogatories, admissions on file, and any
      affidavits in making the determination. Thompson [v. Coca-Cola
      Co.], 522 F.3d [168,] at 175 [(1st Cir. 2008)]. A dispute is genuine
      if "the evidence about the fact is such that a reasonable jury could
      resolve the point in favor of the non-moving party." Id. (quoting
      Sánchez v. Alvarado, 101 F.3d 223, 227 (1st Cir. 1996)) (internal
      quotation mark omitted). A fact is material if it has potential to
CIVIL 16-2859CCC                        3

       determine the outcome of the litigation. Maymí v. P.R. Ports Auth.,
       515 F.3d 20, 25 (1st Cir. 2008).
       Once a properly supported motion has been presented, where a
nonmovant bears the burden of proof on an issue, the nonmovant must point
to competent evidence and specific facts to defeat summary judgment.
Tropigas de P.R., Inc. v. Certain Underwriters at Lloyd's of London,
637 F.3d 53, 56 (1st Cir. 2011). The evidence proffered must be "significantly
probative of specific facts," Pérez v. Volvo Car Corp., 247 F.3d 303, 317
(1st Cir. 2001), and the "mere existence of a scintilla of evidence" in support
of the nonmovant's position is insufficient, Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 252, 106 S.Ct. 2505, 91 L.Ed. 2d 202 (1986).


III.   ANALYSIS
       A.     Inadmissibility of All of Plaintiff’s Evidence
       Defendants first argue that the Court should exclude all of plaintiff’s
evidence under Fed. R. Civ. P. 37, as it was not produced to defendants within
the Court’s discovery deadline. Defendants previously raised this issue in their
Motion to Strike (d.e. 18), and plaintiff responded in its Opposition to Motion to
Strike (d.e. 20). The Court denied defendants’ request for exclusion in its
Order (d.e. 24).     The Court again rejects this argument without further
discussion.
       B.     Whether Plaintiff Is the Holder of the Mortgage Note
       The only disputed fact is whether plaintiff is the holder of the promissory
note. The original promissory note was made payable to Doral Financial
Corporation d/b/a HF Mortgage Corporation. Pursuant to 19 L.P.R.A. § 551,
CIVIL 16-2859CCC                        4

“if an instrument is payable to an identified person, negotiation requires transfer
of possession of the instrument and its indorsement by the holder.”
      Plaintiffs have submitted the promissory note (d.e. 17-4), but no evidence
of indorsement transferring the note from Doral Financial Corporation
d/b/a HF Mortgage Corporation to plaintiff or any other party.           Plaintiffs
submitted two Allonges to the promissory note, but the first shows a transfer
from the Federal Deposit Insurance Corporation as Receiver for Westernbank
to Banco Popular, and the second shows a transfer from Banco Popular to
plaintiff (d.e. 17-4). Defendants correctly argue that these documents do not
reflect a chain of transfer from Doral Financial Corporation d/b/a HF Mortgage
Corporation to plaintiff. Accordingly, there remains a genuine dispute of
material fact as to whether plaintiff is the holder of the promissory note.


IV.   CONCLUSION
      For the foregoing reasons, plaintiff’s Motion for Summary Judgment
(d.e. 17) is DENIED.
      SO ORDERED.
      At San Juan, Puerto Rico, on September 30, 2019.



                                            S/CARMEN CONSUELO CEREZO
                                            United States District Judge
